                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

RICHARD MEYER,                               §
     Plaintiff,                              §
                                             §
v.                                           §       CASE NO.: 1:18-CV-00800
                                             §
MARK WAID ,                                  §       (Jury Demanded)
    Defendant.                               §

              ORDER OVERRULING DEFENDANT’S OBJECTION TO
     UNITED STATES MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


        CAME ON FOR CONSIDERATION, Defendant’s Objection to United States Magistrate

Judge’s Report and Recommendation [Dkt. 27] (“Defendant’s Objection”). Having reviewed de

novo the Defendant’s Objection as well as the Report and Recommendation of the United States

Magistrate Judge [Dkt. 26] (the “Report and Recommendation”), the Court is of the opinion that

the Defendant’s Objection should be overruled. It is therefore,

        ORDERED, that Defendant’s Objection to United States Magistrate Judge’s Report and

Recommendation is overruled, and the Report and Recommendation is adopted as to Plaintiff

Richard Meyer’s cause of action for tortious interference with contract.

        SIGNED on ______________, 2019.



                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
